DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 06/11/2021.
Claims 1-20 are pending.

Priority

This application claims priority from U.S. Provisional Patent Application 63/038,904 filed 06/15/2020.  The provisional application provides sufficient support for the claimed invention of this application as requirements under 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph.  Therefore, the effective filing date of this claimed invention is 06/15/2020.

Remarks

Regarding claim 1, claim 1 recites a system comprising at least one database server, at least one web server and a memory (i.e., hardware component), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for managing experiential learning opportunities is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-7 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 8, claim 8 recites a method comprising a series of steps tied to a relational database in a database server (i.e., tied to a machine), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 8 reciting a method/technique for managing experiential learning opportunities is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 8 as well as its dependent claims 9-14 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 15, claim 15 recites a non-transitory computer-readable medium comprising a set of instructions, which is directed to an article or manufacture (i.e., a statutory category of invention).  In addition, claim 15 reciting a method/technique for managing experiential learning opportunities is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 15 as well as its dependent claims 16-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Specification

The disclosure is objected to because of the following informalities: 

Regarding paragraph [0001] of the Specification, the U.S. Provisional Patent Application No.63/038,904 was filed on 06/15/2020 instead of 06/15/2021 as presented.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see para. [0082] and [0090]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Appropriate correction is required.

Claim Objections

Claims 1-20 are objected to because of the following informalities:  

Regarding claim 1, the recitation “the ELO administrator(s)” in line 28 should be “the one or more ELO administrators” for being properly referenced to the recitation “one or more ELO administrators” recited in line 20.

Regarding claim 4, two instances of the recitation “the ELO administrator(s)” in line 4 and line 7 should be “the one or more ELO administrators” for being properly referenced to the recitation “one or more ELO administrators” recited in line 20 of claim 1.  In addition, the recitation “the website” in line 3 should be “the ELO website” for being properly referenced to the recitation “an ELO website” in line 18 of claim 1.

Regarding claim 5, three instances of the recitation “the website” in line 3, line 8 and line 9 should be “the ELO website” for being properly referenced to the recitation “an ELO website” in line 18 of claim 1.

Regarding claim 6, the recitation “the ELO administrator(s)” in line 9 should be “the one or more ELO administrators” for being properly referenced to the recitation “one or more ELO administrators” recited in line 20 of claim 1.

Regarding claim 8, two instances of the limitation “the ELO placement data” in line 6 and line 24 should be “the student ELO placement data” for being properly referenced to limitation “student ELO placement data” recited in line 3.  In addition, the recitation “student and accommodations” in line 7-8 should be “student accommodations”.

Regarding claim 9, two instances of limitation “non-transitory computer-readable instructions” in line 2 and line 3 should be “computer-readable instructions” or “instructions” for being in commonly used form.

Regarding claim 10, three instances of the recitation “the website” in line 3, line 7 and line 8 should be “the ELO website” for being properly referenced to the recitation “an ELO website” in line 15 of claim 8.

Regarding claim 12, the recitation “the website” in line 3 should be “the ELO website” for being properly referenced to the recitation “an ELO website” in line 15 of claim 8.
Regarding claim 13, the recitation “the student locations and time information” in line 15 should be “the student location and time information” (i.e., the term “location” should be in singular form).

Regarding claim 14, the recitation “said ELO placement data” in line 2  should be “said student ELO placement data” for being properly referenced to limitation “student ELO placement data” recited in line 3 of claim 8.

Regarding claim 15, two instances of the limitation “the ELO placement data” in line 9 line 26 and line 31 should be “the student ELO placement data” for being properly referenced to limitation “student ELO placement data” recited in line 5.  

Regarding claim 18, three instances of the recitation “the website” in line 4, line 8 and line 9 should be “the ELO website” for being properly referenced to the recitation “an ELO website” in line 19 of claim 15.

Regarding claim 19, the recitation “an emergency module” in line 9 should be “an emergency notification module”, the recitation “the ELO administrator(s)” in line 10 should be “the one or more ELO administrators” for being properly referenced to the recitation “one or more ELO administrators” recited in line 21 of claim 15, and the recitation “the student locations and time information” in line 14 should be “the student location and time information”.

Regarding claim 20, the recitation “said ELO placement data” in line 2  should be “said student ELO placement data” for being properly referenced to limitation “student ELO placement data” recited in line 5 of claim 15.

Other dependent claims are objected as incorporating the informalities of independent claims 1, 8 and 15 upon which they depend correspondingly.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the database server" in line 4, the limitation “the university or campus” in line 13, and the limitation “the timelog approval process” in line 36.  There is insufficient antecedent basis for these limitation in the claim.
Claim 4 recites the limitation "the user" and the limitation “the program type” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim 7 recites the limitation "the campus term(s)" in line 3 and the limitation “the placement” in line 4.  There is insufficient antecedent basis for these limitations in the claim.

Claim 8 recites the limitation “the university or campus” in line 21, and the limitation “the timelog approval process” in line 32.  There is insufficient antecedent basis for these limitation in the claim.

Claim 12 recites the limitation "the user" and the limitation “the program type” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim 14 recites the limitation "the campus term(s)" in line 3, the limitation “the placement” in line 4, and the limitation “said student timelog data” in line 6.  There is insufficient antecedent basis for these limitations in the claim.

Claim 15 recites the limitation “the university or campus” in line 24, and the limitation “the timelog approval process” in line 35.  There is insufficient antecedent basis for these limitation in the claim.

Claim 17 recites the limitation "the context module" in line 2, the limitation “the display suite module” in line 4, the limitation “the entity module” in line 7, the limitation “the features module” in line 9, the limitation “the feeds module” in line 11, the limitation “the relation module” in line 13, the limitation “the token module” in line 15, the limitation “the views module” in line 17 and the limitation “the webform module” in line 20.  There is insufficient antecedent basis for these limitations in the claim.

Claim 20 recites the limitation "the campus term(s)" in line 3, the limitation “the placement” in line 4, and the limitation “said student timelog data” in line 6.  There is insufficient antecedent basis for these limitations in the claim.

Other dependent claims are rejected as incorporating and failing to resolve the deficiencies of independent claims 1, 8 and 15 upon which they depend correspondingly.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-8, 10-12, 14-18 and 20 (effective filing date 06/15/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Kmiec (U.S. Publication No. 2021/0110496, effectively filed date 10/14/2019), in view of Panaskar et al. (India Patent Publication No. 201821002569, Publication date 07/26/2019), and further in view of Berg et al. (U.S. Publication No. 2019/0050815, Publication date 02/14/2019).

As to claim 1, Kmiec teaches:
“A system for administering and managing experiential learning opportunities (ELOs)” (see Kmiec, Fig. 1 and [0013] for a cloud based educational management system), comprising:
“a) at least one database server storing a relational database containing ELO placement data and records” (see Kmiec, [0062] for a database or multiple database systems for storing data used by the preceding portals including workforce opportunity data; also see [0078] for data regarding jobs and opportunities related to a student’s selected career path or choice), 
“wherein the database server further comprises an interface configured to communicate or exchange data with a university computer having a student information database thereon” (see Kmiec, [0064] for connecting to external systems comprising a student information system; also see [0082] wherein the Stargate platform gathers/imports student data from college MIS systems), and 
“the ELO placement data and records comprise student names, academic term(s), student course enrollment, student contact information, student accommodations, university name, university or campus location(s), course names or identifier numbers, course faculty, faculty contact information, names of ELO hosts or sponsors, ELO site locations, ELO placement proposals including identification of risks at corresponding one(s) of the ELO site locations and coverage for such risks, ELO participation agreements between (i) the university or campus and (ii) the ELO hosts or sponsors, at least one agreement form or template for the ELO participation agreements, background information for each of the ELO hosts or sponsors, ELO host or sponsor contact information, program types, safety information, risk analysis notes, student liability waivers, and student timelog data” (see Kmiec, [0062], [0077]-[0083] for storing different types of information regarding students and other entities (e.g., business partners (e.g., ELO host or sponsor)) including student/entity profiles, websites, events, and various employment/internship opportunities; also see [0068]),
“b) at least one website server, configured to host an ELO website through which users interact with the relational database, wherein the users comprise student users, faculty users, one or more ELO administrators, university or campus administrators, and the ELO hosts or sponsors” (see Kmiec, Fig. 2 and [0072] for the cloud hosted educational management system providing web-based interface (i.e., providing web pages) wherein any module/program/system for serving/providing web pages to users/devices can be interpreted as equivalent to website server as recited),
“c) a memory in the at least one website server, storing a content management system (CMS) that comprises a plurality of modules and a data pool stored in or on storage nodes on the at least one website server, wherein the data pool includes at least a subset of the ELO placement data” (see Kmiec, Fig. 1 and Fig. 2 wherein the cloud hosted Educational management system including a plurality of portals (i.e., modules) and databases (i.e. storage nodes)), and the plurality of modules comprise:
“a forms module accessible by (i) the student users to input…, (11) the ELO administrator(s) to input…, and (iii) the ELO hosts or sponsors to provide …” (see Kmiec, [0071]-[0072] for allowing a student to access surveys and providing response to each survey, wherein any interface or web page providing field for entering data can be interpreted as equivalent to a form; see [0080] for allowing business partners (i.e., ELO hosts or sponsors) share/post job opportunities; also see [0082] for gathering student information from direct student and administrative input).
However, Kmiec does not explicitly teach features of inputting profile information from entities and a timelog module/display as recited as follows:
“a forms module accessible by (i) the student users to input the student names, the student contact information, and the student accommodations, and to sign and submit student placement requests and liability waivers, (ii)…, and (iii) the ELO hosts or sponsors to provide and edit their background information, their name and contact information, the ELO site locations, and to complete and submit the ELO placement proposals and the ELO participation agreements”, and 
“a timelog module accessible by the student users, the ELO hosts or sponsors, and the faculty users to collect and store timelog data”.
On the other hand, Panaskar et al. explicitly teaches features of inputting profile information from entities and a timelog module/display as recited as follows:
“a forms module accessible by (i) the student users to input the student names, the student contact information, and the student accommodations, and to sign and submit student placement requests and liability waivers, (ii)…, and (iii) the ELO hosts or sponsors to provide and edit their background information, their name and contact information, the ELO site locations, and to complete and submit the ELO placement proposals and the ELO participation agreements” (see Panaskar et al., [page 19, lines 10-23] for creating/entering profile information by entities/students (i.e., student users), see [page 14, lines 10-14] and [page 15, lines 1-4] for creating/entering profile information by industries (i.e., ELO hosts or sponsors), and see [page 21, lines 1-7] for job/internship profiles and other related information posted by a company (i.e., ELO host or sponsor), and 
“a timelog module accessible by the student users, the ELO hosts or sponsors, and the faculty users to collect and store timelog data” (see Panaskar et al., [page 20, line 26 to page 21, page 1] for view details related to placement schedule and/or pre-placement talk schedule).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Panaskar et al.'s teaching to Kmiec’s system by implementing a feature for allowing users/entities to enter their profile information and other information.  Ordinarily skilled artisan would have been motivated to do so to provide Kmiec’s system with an effective way to gather and manage different types of information regarding users/entities of the system.  In addition, both of the references (Kmiec and Panaskar et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, management system/platform accessible to different entities for facilitating education/learning process.  This close relation between both of the references highly suggests an expectation of success when combined.
However, Kmiec as modified by Panaskar et al. does not explicitly teach:
“a forms module accessible by … the ELO administrator(s) to input the risk analysis notes and other risk assessment information”, and 
“a timelog module accessible by the student users, the ELO hosts or sponsors, and the faculty users … to manage the timelog approval process”.
On the other hand, Berg et al. explicitly teaches:
“a forms module accessible by … the ELO administrator(s) to input the risk analysis notes and other risk assessment information” (see Berg et al., [0016] and [0026] for allowing internship coordinator (i.e. ELO administrator) to approve/deny a placement request, wherein any decision/note entered by the internship coordinator can be interpreted as equivalent to analysis note and/or assessment information as broadly recited; also see [0036]-[0037] for sending a detailed explanation when a request is denied) , and 
“a timelog module accessible by the student users, the ELO hosts or sponsors, and the faculty users … to manage the timelog approval process” (see Berg et al., [0023] for the main internship management module including scheduling module for managing an approval process for a site/placement request; also see Fig. 3 and [0035]-[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Berg et al.'s teaching to Kmiec’s system (as modified by Panaskar et al.) by implementing a feature for allowing an internship coordinator (i.e., ELO administrator) to input information and manage the placement/site approval process.  Ordinarily skilled artisan would have been motivated to do so to provide Kmiec’s system with an effective way to gather and manage different types of information regarding users/entities of the system as well as effectively managing the approval process for internship/opportunity placement for students.  In addition, both of the references (Kmiec and Berg et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, management system/platform accessible to different entities for facilitating education/learning process.  This close relation between both of the references highly suggests an expectation of success when combined.

Regarding claim 3, this claim is rejected based on arguments given above for rejected claim 1 and similarly rejected including the following:
Kmiec as modified by Panaskar et al. and Berg et al. teaches:
“wherein said plurality of modules further comprises one or more of a context module, a display suite module, an entity module, a features module, a feeds module, a relation module, a token module, a views module, and a webform module” (see Kmiec, [0013] wherein the Pathways portal for publishing/displaying guided career pathways can be interpreted as equivalent to a views module as broadly recited, and/or the login portal for managing user information/token (e.g., username and password) for user authentication can be interpreted as equivalent to token module as broadly recited; also see Kmiec, [0062] and [0064] for feature of connecting/relating with other entities/systems and collecting/capturing data from other schools/systems; it should be noted that the prior art is not required to show all but only need to show at least one equivalent module based on the claimed language “one or more of”).

Regarding claim 4, this claim is rejected based on arguments given above for rejected claim 3 and similarly rejected including the following:
Kmiec as modified by Panaskar et al. and Berg et al. teaches wherein:
“the context module displays content and/or blocks based on the user, the program type, and/or a location on the website” (see Kmiec, [0062] for displaying different content based on specific authorized user, portal (i.e., program type), or web page (i.e., a location on the webside); it should be noted that the prior art is not required to show all but only need to show at least one equivalent module based on the claimed language “one or more of” of claim 3 upon which this claim depends), 
“the display suite module is configured for the ELO administrator(s) to customize one or more displays of fields, menus, and/or content on content pages of the ELO website, and/or customize a corresponding edit form of the content” (see Kmiec, [0066] for a feature/module that allow a user to configure/customize a student survey questionnaire (i.e., a form of content), or the Outreach portal for allowing a college/user to create an custom service for the students),
“the entity module is configured for the ELO administrator(s) to modify non-fieldable content to function as a node” (see Kmiec, [0066] for the Outreach portal for allowing a college/user to create an custom service for the students; also see [0080] for the partner portal sub-component in which the Business Partners can share their events and/or job/internship opportunities to students (see [0068])),
“the features module is configured to retain a configuration of the ELO website or a subset of pages of the ELO website” (see Kmiec, Fig. 4 and [0065] for a format/configuration of the web-based interface of the Outreach portal),
“the feeds module is configured to import university and/or campus data from external sources” (see Kmiec, [0082] for a feature/module for gathering/collecting student data from college MIS systems; also see [0064] for connecting to other external systems (e.g., a learning management system, a student information system, etc.)),
“the relation module is configured to combine related entities into a single unique record” (see Kmiec, [0080] for feature/module for aligning/grouping jobs into career clusters),
“the token module is configured to insert specific data in the relational database into one or more predetermined fields using a corresponding site-wide variable” (see Kmiec, [0080] for feature/module of providing/displaying a student profile for viewing, which includes student information populated in different fields ,
“the views module is configured to generate lists, tables, and exportable reports to predetermined pages of the ELO website to allow the user to view captured and/or filtered data” (see Kmiec, [0057] and Fig. 30 for reporting component), and
“the webform module is configured to create customized or customizable online forms” (see Kmiec, [0066] for feature/module to allow a user to configure/customize a student survey questionnaire (i.e., online form)).

Regarding claim 5, this claim is rejected based on arguments given above for rejected claim 1 and similarly rejected including the following:
Kmiec as modified by Panaskar et al. and Berg et al. teaches:
“wherein the CMS further comprises” (see Kmiec, [0062] and Fig. 2 for the educational management system (i.e., CMS)):
“a blocks and menus layer, configured to provide output from each of the plurality of modules, place the output in predetermined locations or regions in the website, provide links to all of the pages on the ELO website, and define (i) a plurality of paths for placement of the output in the ELO website and (ii) the content in the output available in each of the paths” (see Kmiec, Fig. 3 and [0072] wherein the system provides the web-based interface (i.e., a blocks and menus layer) to provide information to different users through different portals; also see Fig. 4 and Fig. 5),
“a user permissions layer, configured to determine which of a plurality of different ones of the users have permission to access, enter data in, and/or edit each of pages of the website and each of the fields in predetermined ones of the pages of the website” (see Kmiec, [0062] for an administrative portal for managing customer access to the system, e.g., setting roles and permission for each newly created user (see [0073])), and
“a site theme layer, comprising a computer code or computer language description of the pages of the ELO website, so that the content is placed in the corresponding predetermined locations or regions on the ELO website” (see Kmiec, [0072] and Fig. 2 for the web-based interface (i.e., website), which must be defined by source code (i.e., computer language description of the pages of the website) to access data from databases and display the accessed data through elements/locations/portals of the website).

Regarding claim 6, this claim is rejected based on arguments given above for rejected claim 1 and similarly rejected including the following:
Kmiec as modified by Panaskar et al. and Berg et al. teaches:
“wherein the plurality of modules further comprises one or more of a data and document archiving module, a content creation module, a complex content creation module configured to permit access to one or more predetermined forms or fields therein based on one or more attributes of the users, a data importing module, a user notification module, a campus settings and permissions module, a safety module that includes one or more templates for safety information, and a risk module that generates a risk management report when an emergency or other safety event arises and/or that manages student safety risk, University liability risk, and ELO host or sponsor liability risk, and an emergency notification module accessible by the ELO administrator(s) and optionally the university or campus administrators and/or the ELO hosts or sponsors to monitor student location and time information and to provide emergency notifications to students in an emergency event” (see Kmiec, [0023] for a skills building survey module (i.e., a content creation module) for creating a unique awareness that describes student’s employability skills; also see [0062] for an outreach portal for allowing college to create various outreach programs (i.e., a content creation module); also see [0082] for the Stargate platform gathering/importing student data from college MIS systems, wherein any code/module for performing gathering data from other systems as disclosed can be interpreted as equivalent to a data importing module as recited; it should be noted that the prior art only needs to disclose at least one of the modules as recited by the claim).

Regarding claim 7, this claim is rejected based on arguments given above for rejected claim 1 and similarly rejected including the following:
Kmiec as modified by Panaskar et al. and Berg et al. teaches:
“said ELO placement data further comprises student personal data, campus program, ELO host or sponsor site location, ELO site supervisor name, the campus term(s) in which the placement will be performed, signup form data, and end of placement form data” (see Kmiec, [0078] for profiles of different entities (e.g., students, business partners, etc.), wherein profile information of an entity may include any information related to the entity; also see Panaskar et al., [page 14, lines 11-14] and [page 19, lines 10-16] wherein profile information may include name, address, email, qualifications, work experience, and other related documents; also see Berg et al., [0041] for information regarding internships (e.g., type of opportunity, type of business, location of the internship, details about the mentor, etc.)),
“said safety information comprises safety orientation information and/or data” (see Berg et al., [0038] wherein internship information includes expectations and academic requirements), ,
“said student timelog data comprises ELO work or service dates, ELO work or service times, ELO work or service hours, ELO work or service text descriptions, timelog submission status, and timelog approval data” (see Panaskar et al., [page 20, line 28 to page 21, line 5] for view details related to placement schedule (e.g., location, time, etc.); also see Berg et al., [0037] and [0041] for storing information regarding internships in a database),
“said faculty contact information comprises a faculty name and a faculty email address” (see Kmiec, [0078] for profiles of different entities (e.g., students, business partners, etc.), wherein profile information of an entity may include any information related to the entity also see Panaskar et al., [page 12, lines 18-19], [page 14, lines 11-14] and [page 19, lines 10-16] wherein profile information for different entities (e.g., students, faculty, etc.) may include name, and email ID/address),
“said student contact information comprises a student name and a student email address” (see Kmiec, [0078] for profiles of different entities (e.g., students, business partners, etc.), wherein profile information of an entity may include any information related to the entity; also see Panaskar et al., [page 12, lines 18-19], [page 14, lines 11-14] and [page 19, lines 10-16] wherein profile information for different entities (e.g., students, faculty, industries, etc.) may include name and email ID/address), and
“the background information for each of the ELO hosts or sponsors comprises a telephone number, an email address, and a physical address for each of the ELO host or sponsors” (see Panaskar et al., [page 12, lines 18-19], [page 14, lines 11-14] and [page 19, lines 10-16] wherein profile information for different entities (e.g., students, faculty, industries, etc.) may include name, address, email, contact number, etc.).

As to claim 8, Kmiec teaches:
“A computer-implemented method for administering and managing student experiential learning opportunities (ELOs)” (see Kmiec, Fig. 1 and [0013] for a cloud based educational management system), comprising:
“a) receiving student ELO placement data into a relational database in a database server” (see Kmiec, [0062] for storing data used/received by the preceding portals including workforce opportunity data in a database or multiple database systems; also see [0078] for data regarding jobs and opportunities related to a student’s selected career path or choice), 
“the database server further comprising an interface configured to communicate or exchange data with a university computer having a student information database thereon” (see Kmiec, [0064] for connecting to external systems comprising a student information system; also see [0082] wherein the Stargate platform gathers/imports student data from college MIS systems), and 
“the ELO placement data comprising student names, academic term(s), student course enrollment, student contact information, student and accommodations, university name, university or campus location(s), course names or identifier numbers, course faculty, faculty contact information, names of ELO hosts or sponsors, ELO site locations, background information for each of the ELO hosts or sponsors, ELO host or sponsor contact information, program types, safety information, and risk analysis notes” (see Kmiec, [0062], [0077]-[0083] for storing different types of information regarding students and other entities (e.g., business partners (e.g., ELO host or sponsor)) including student/entity profiles, websites, events, and various employment/internship opportunities; also see [0068]),
“b) providing a plurality of fillable forms from a plurality of modules in a content management system (CMS) on a website server to a plurality of users, the website server being configured to host an ELO website through which the plurality of users interact with the relational database, wherein the plurality of users comprise student users, faculty users, one or more ELO administrators, university or campus administrators, and the ELO hosts or sponsors” (see Kmiec, Fig. 1 and Fig. 2 wherein the cloud hosted Educational management system including a plurality of portals (i.e., modules) and databases (i.e. storage nodes), see Fig. 2 and [0072] for the cloud hosted educational management system providing web-based interface (i.e., providing web pages) for accessing by different entities; also see Kmiec, [0071]-[0072] for allowing a student to access surveys and providing response to each survey, wherein any interface or web page providing field for entering data can be interpreted as equivalent to a form),
“c) storing in the relational database the plurality of fillable forms completed by one or more of the plurality of users, wherein the ELO placement data and the completed plurality of fillable forms in the relational database are searchable by permitted ones of the plurality of users” (see Kmiec, [0068] and [0078] for creating and storing user/entities profiles in the system; also see [0071] for creating and storing/using surveys (i.e., fillable forms)).
However, Kmiec does not explicitly teach specific profile information as recited as follows: 
“the ELO placement data comprising student names, academic term(s), student course enrollment, student contact information, student and accommodations, university name, university or campus location(s), course names or identifier numbers, course faculty, faculty contact information, names of ELO hosts or sponsors, ELO site locations, background information for each of the ELO hosts or sponsors, ELO host or sponsor contact information, program types, safety information, and risk analysis notes”.
On the other hand, Panaskar et al. explicitly teaches specific profile information as recited as follows: 
“the ELO placement data comprising student names, academic term(s), student course enrollment, student contact information, student and accommodations, university name, university or campus location(s), course names or identifier numbers, course faculty, faculty contact information, names of ELO hosts or sponsors, ELO site locations, background information for each of the ELO hosts or sponsors, ELO host or sponsor contact information, program types, safety information, and risk analysis notes”” (see Panaskar et al., [page 19, lines 10-23] for creating/entering profile information by entities/students (i.e., student users), see [page 14, lines 10-14] and [page 15, lines 1-4] for creating/entering profile information by industries (i.e., ELO hosts or sponsors), and see [page 21, lines 1-7] for job/internship profiles and other related information posted by a company (i.e., ELO host or sponsor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Panaskar et al.'s teaching to Kmiec’s system by implementing a feature for allowing users/entities to enter their profile information and other information.  Ordinarily skilled artisan would have been motivated to do so to provide Kmiec’s system with an effective way to gather and manage different types of information regarding users/entities of the system.  In addition, both of the references (Kmiec and Panaskar et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, management system/platform accessible to different entities for facilitating education/learning process.  This close relation between both of the references highly suggests an expectation of success when combined.
However, Kmiec as modified by Panaskar et al. does not explicitly teach:
“d) providing a timelog from a first one of the plurality of modules to the student users, the ELO hosts or sponsors, and the faculty users to collect and store timelog data, and to manage the timelog approval process”.
On the other hand, Berg et al. explicitly teaches:
“d) providing a timelog from a first one of the plurality of modules to the student users, the ELO hosts or sponsors, and the faculty users to collect and store timelog data, and to manage the timelog approval process” (see Berg et al., [0023] for the main internship management module including scheduling module for entering/storing schedule data (e.g., internship hours, start and end date, etc.) and managing an approval process for a site/placement request; also see Fig. 3 and [0035]-[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Berg et al.'s teaching to Kmiec’s system (as modified by Panaskar et al.) by implementing a feature for scheduling (timelog) an internship or learning opportunities and manage the placement/site approval process.  Ordinarily skilled artisan would have been motivated to do so to provide Kmiec’s system with an effective way to gather and manage different types of information regarding users/entities of the system as well as effectively managing the approval process for internship/opportunity placement for students.  In addition, both of the references (Kmiec and Berg et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, management system/platform accessible to different entities for facilitating education/learning process.  This close relation between both of the references highly suggests an expectation of success when combined.

Regarding claim 10, this claim is rejected based on arguments given above for rejected claim 8 and similarly rejected including the following:
Kmiec as modified by Panaskar et al. and Berg et al. teaches:
“providing output from each of the plurality of modules, placing the output in predetermined locations or regions in the website, providing links to all of the pages on the ELO website, and defining (1) a plurality of paths for placement of the output in the ELO website and (11) the content in the output available in each of the paths” (see Kmiec, Fig. 3 and [0072] wherein the system provides the web-based interface (i.e., a blocks and menus layer) to provide information to different users through different portals; also see Fig. 4 and Fig. 5),
“granting or denying permission to different ones of the users to access, enter data in, and/or edit each of pages of the website and each of the fields in predetermined ones of the pages of the website” (see Kmiec, [0062] for an administrative portal for managing customer access to the system, e.g., setting roles and permission for each newly created user (see [0073]), authorizing access through login portal (see [0062])), and
“creating or providing a computer code or computer language description of the pages of the ELO website, so that the content is placed in the corresponding predetermined locations or regions on the ELO website” (see Kmiec, [0072] and Fig. 2 for the web-based interface (i.e., website), which must be defined by source code (i.e., computer language description of the pages of the website) to access data from databases and display the accessed data through elements/locations/portals of the website).

Regarding claim 11, this claim is rejected based on arguments given above for rejected claim 8 and similarly rejected including the following:
Kmiec as modified by Panaskar et al. and Berg et al. teaches:
“wherein said plurality of modules comprises one or more of a context module, a display suite module, an entity module, a features module, a feeds module, a relation module, a token module, a views module, and a webform module” (see Kmiec, [0013] wherein the Pathways portal for publishing/displaying guided career pathways can be interpreted as equivalent to a views module as broadly recited, and/or the login portal for managing user information/token (e.g., username and password) for user authentication can be interpreted as equivalent to token module as broadly recited; also see Kmiec, [0062] and [0064] for feature of connecting/relating with other entities/systems and collecting/capturing data from other schools/systems; it should be noted that the prior art is not required to show all but only need to show at least one equivalent module based on the claimed language “one or more of”).

Regarding claim 12, this claim is rejected based on arguments given above for rejected claim 11 and similarly rejected including the following:
Kmiec as modified by Panaskar et al. and Berg et al. teaches further comprising one or more of:
“displaying content and/or blocks based on the user, the program type, and/or a location on the website” (see Kmiec, [0062] for displaying different content based on specific authorized user, portal (i.e., program type), or web page (i.e., a location on the webside); it should be noted that the prior art is not required to show all but only need to show at least one equivalent module based on the claimed language “one or more of” of claim 3 upon which this claim depends), 
“customizing one or more displays of fields, menus, and/or content on content pages of the ELO website, and/or customizing a corresponding edit form of the content” (see Kmiec, [0066] for a feature/module that allow a user to configure/customize a student survey questionnaire (i.e., a form of content), or the Outreach portal for allowing a college/user to create an custom service for the students),
“modifying non-fieldable content to function as a node” (see Kmiec, [0066] for the Outreach portal for allowing a college/user to create an custom service for the students; also see [0080] for the partner portal sub-component in which the Business Partners can share their events and/or job/internship opportunities to students (see [0068])),
“retaining a configuration of the ELO website or a subset of pages of the ELO website” (see Kmiec, Fig. 4 and [0065] for a format/configuration of the web-based interface of the Outreach portal),
“importing university and/or campus data from external sources into the relational database” (see Kmiec, [0082] for a feature/module for gathering/collecting student data from college MIS systems; also see [0064] for connecting to other external systems (e.g., a learning management system, a student information system, etc.)),
“combining related entities into a single unique record” (see Kmiec, [0080] for feature/module for aligning/grouping jobs into career clusters),
“inserting specific data in the relational database into one or more predetermined fields using a corresponding site-wide variable” (see Kmiec, [0080] for feature/module of providing/displaying a student profile for viewing, which includes student information populated in different fields ,
“generating lists, tables, and exportable reports to predetermined pages of the ELO website to allow the user to view captured and/or filtered data” (see Kmiec, [0057] and Fig. 30 for reporting component), and
“creating customized or customizable online forms” (see Kmiec, [0066] for feature/module to allow a user to configure/customize a student survey questionnaire (i.e., online form)).

Regarding claim 14, this claim is rejected based on arguments given above for rejected claim 8 and similarly rejected including the following:
Kmiec as modified by Panaskar et al. and Berg et al. teaches:
“said ELO placement data further comprises student personal data, campus program, ELO host or sponsor site location, ELO site supervisor name, the campus term(s) in which the placement will be performed, signup form data, and end of placement form data” (see Kmiec, [0078] for profiles of different entities (e.g., students, business partners, etc.), wherein profile information of an entity may include any information related to the entity; also see Panaskar et al., [page 14, lines 11-14] and [page 19, lines 10-16] wherein profile information may include name, address, email, qualifications, work experience, and other related documents; also see Berg et al., [0041] for information regarding internships (e.g., type of opportunity, type of business, location of the internship, details about the mentor, etc.)),
“said safety information comprises safety orientation information and/or data” (see Berg et al., [0038] wherein internship information includes expectations and academic requirements), ,
“said student timelog data comprises ELO work or service dates, ELO work or service times, ELO work or service hours, ELO work or service text descriptions, timelog submission status, and timelog approval data” (see Panaskar et al., [page 20, line 28 to page 21, line 5] for view details related to placement schedule (e.g., location, time, etc.); also see Berg et al., [0037] and [0041] for storing information regarding internships in a database),
“said faculty contact information comprises a faculty name and a faculty email address” (see Kmiec, [0078] for profiles of different entities (e.g., students, business partners, etc.), wherein profile information of an entity may include any information related to the entity also see Panaskar et al., [page 12, lines 18-19], [page 14, lines 11-14] and [page 19, lines 10-16] wherein profile information for different entities (e.g., students, faculty, etc.) may include name, and email ID/address),
“said student contact information comprises a student name and a student email address” (see Kmiec, [0078] for profiles of different entities (e.g., students, business partners, etc.), wherein profile information of an entity may include any information related to the entity; also see Panaskar et al., [page 12, lines 18-19], [page 14, lines 11-14] and [page 19, lines 10-16] wherein profile information for different entities (e.g., students, faculty, industries, etc.) may include name and email ID/address), and
“the background information for each of the ELO hosts or sponsors comprises a telephone number, an email address, and a physical address for each of the ELO host or sponsors” (see Panaskar et al., [page 12, lines 18-19], [page 14, lines 11-14] and [page 19, lines 10-16] wherein profile information for different entities (e.g., students, faculty, industries, etc.) may include name, address, email, contact number, etc.).

As to claim 15, Kmiec teaches:
“A non-transitory computer-readable medium, comprising a set of instructions encoded thereon and adapted to administer and manage student experiential learning opportunities (ELOs), the set of instructions which, when executed by a processing device, 1s configured to” (see Kmiec, Fig. 1 and [0013] for a cloud based educational management system):
“a) receive student ELO placement data through a secure website on a website server that includes a content management system (CMS) with a plurality of modules therein into a relational database in a database computer” (see Kmiec, Fig. 1, Fig. 2 and [0062] for storing data used/received by the preceding portals including workforce opportunity data in a database or multiple database systems of the cloud-based educational management system), 
“the database computer further comprising an interface configured to communicate or exchange data with a university computer having a student information database thereon” (see Kmiec, [0064] for connecting to external systems comprising a student information system; also see [0082] wherein the Stargate platform gathers/imports student data from college MIS systems), and 
“the ELO placement data comprising student names, academic term(s), student course enrollment, student contact information, student and accommodations, university name, university or campus location(s), course names or identifier numbers, course faculty, faculty contact information, names of ELO hosts or sponsors, ELO site locations, background information for each of the ELO hosts or sponsors, ELO host or sponsor contact information, program types, safety information, and risk analysis notes” (see Kmiec, [0062], [0077]-[0083] for storing different types of information regarding students and other entities (e.g., business partners (e.g., ELO host or sponsor)) including student/entity profiles, websites, events, and various employment/internship opportunities; also see [0068]),
“b) provide a plurality of fillable forms from a plurality of modules in a content management system (CMS) on the website server to a plurality of users, the website server being configured to host an ELO website through which the plurality of users interact with the relational database, wherein the plurality of users comprise student users, faculty users, one or more ELO administrators, university or campus administrators, and the ELO hosts or sponsors” (see Kmiec, [0071]-[0072] for allowing a student to access surveys and providing response to each survey, wherein any interface or web page providing field for entering data can be interpreted as equivalent to a form; see [0080] for allowing business partners (i.e., ELO hosts or sponsors) share/post job opportunities; also see [0082] for gathering student information from direct student and administrative input), 
“c) store in the relational database the plurality of fillable forms completed by one or more of the plurality of users” (see Kmiec, Fig. 1 and Fig. 2 wherein the cloud hosted Educational management system including a plurality of portals (i.e., modules) and databases (i.e. storage nodes), see Fig. 2 and [0072] for the cloud hosted educational management system providing web-based interface (i.e., providing web pages) for accessing by different entities; see Kmiec, [0068] and [0078] for creating and storing user/entities profiles in the system; also see [0071] for creating and storing/using surveys (i.e., fillable forms)).
In addition, Kmiec teaches allowing users/entities to access to data from database(s) through portals (see Kmiec, [0062], [0067] and [0071] for accessing data from databases, e.g., career pathways, surveys, etc.).
However, Kmiec does not explicitly teach specific profile information and searching feature as recited as follows: 
“the ELO placement data comprising student names, student program, academic term(s), student course enrollment, student contact information, student accommodations, university name, university or campus location(s), course names or identifier numbers, course faculty, faculty contact information, names of ELO hosts or sponsors, ELO site locations, background information for each of the ELO hosts or sponsors, ELO host or sponsor contact information, program types, safety information, and risk analysis notes”, 
“the plurality of fillable forms including ELO placement proposals, ELO participation agreements between (i) the university or campus and (ii) the ELO hosts or sponsors, at least one agreement form or template for the ELO participation agreements, student liability waivers, and fields configured to receive the ELO placement data and information identifying risks at corresponding one(s) of the ELO site locations and coverage for such risks” (see Panaskar et al., [page 19, lines 10-23] for creating/entering profile information by entities/students (i.e., student users), see [page 14, lines 10-14] and [page 15, lines 1-4] for creating/entering profile information by industries (i.e., ELO hosts or sponsors), and see [page 21, lines 1-7] for job/internship profiles and other related information posted by a company (i.e., ELO host or sponsor).
On the other hand, Panaskar et al. explicitly teaches specific profile information as recited as follows: 
“the ELO placement data comprising student names, student program, academic term(s), student course enrollment, student contact information, student accommodations, university name, university or campus location(s), course names or identifier numbers, course faculty, faculty contact information, names of ELO hosts or sponsors, ELO site locations, background information for each of the ELO hosts or sponsors, ELO host or sponsor contact information, program types, safety information, and risk analysis notes”” (see Panaskar et al., [page 19, lines 10-23] for creating/entering profile information by entities/students (i.e., student users), see [page 14, lines 10-14] and [page 15, lines 1-4] for creating/entering profile information by industries (i.e., ELO hosts or sponsors), and see [page 21, lines 1-7] for job/internship profiles and other related information posted by a company (i.e., ELO host or sponsor), 
“the plurality of fillable forms including ELO placement proposals, ELO participation agreements between (i) the university or campus and (ii) the ELO hosts or sponsors, at least one agreement form or template for the ELO participation agreements, student liability waivers, and fields configured to receive the ELO placement data and information identifying risks at corresponding one(s) of the ELO site locations and coverage for such risks”
“d) permit predetermined ones of the plurality of users to search the ELO placement data and the completed plurality of fillable forms in the relational database”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Panaskar et al.'s teaching to Kmiec’s system by implementing a feature for allowing users/entities to enter their profile information and other information.  Ordinarily skilled artisan would have been motivated to do so to provide Kmiec’s system with an effective way to gather and manage different types of information regarding users/entities of the system.  In addition, both of the references (Kmiec and Panaskar et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, management system/platform accessible to different entities for facilitating education/learning process.  This close relation between both of the references highly suggests an expectation of success when combined.
However, Kmiec as modified by Panaskar et al. does not explicitly teach:
“d) permit predetermined ones of the plurality of users to search the ELO placement data and the completed plurality of fillable forms in the relational database”, and
“e) provide a timelog from a first one of the plurality of modules to the student users, the ELO hosts or sponsors, and the faculty users to collect and store timelog data, and to manage the timelog approval process”.
On the other hand, Berg et al. explicitly teaches:
“d) permit predetermined ones of the plurality of users to search the ELO placement data and the completed plurality of fillable forms in the relational database” (see Berg et al., [0040]-[0041] for searching for internships data (i.e., ELO placement data)), and 
“e) provide a timelog from a first one of the plurality of modules to the student users, the ELO hosts or sponsors, and the faculty users to collect and store timelog data, and to manage the timelog approval process” (see Berg et al., [0023] for the main internship management module including scheduling module for entering/storing schedule data (e.g., internship hours, start and end date, etc.) and managing an approval process for a site/placement request; also see Fig. 3 and [0035]-[0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Berg et al.'s teaching to Kmiec’s system (as modified by Panaskar et al.) by implementing a feature for searching and scheduling internships or learning opportunities and manage the placement/site approval process.  Ordinarily skilled artisan would have been motivated to do so to provide Kmiec’s system with an effective way to searching for internships and effectively managing the approval process for internship/opportunity placement for students.  In addition, both of the references (Kmiec and Berg et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, management system/platform accessible to different entities for facilitating education/learning process.  This close relation between both of the references highly suggests an expectation of success when combined.

Regarding claim 16, this claim is rejected based on arguments given above for rejected claim 15 and similarly rejected including the following:
Kmiec as modified by Panaskar et al. and Berg et al. teaches:
“wherein said plurality of modules comprises one or more of a context module, a display suite module, an entity module, a features module, a feeds module, a relation module, a token module, a views module, and a webform module” (see Kmiec, [0013] wherein the Pathways portal for publishing/displaying guided career pathways can be interpreted as equivalent to a views module as broadly recited, and/or the login portal for managing user information/token (e.g., username and password) for user authentication can be interpreted as equivalent to token module as broadly recited; also see Kmiec, [0062] and [0064] for feature of connecting/relating with other entities/systems and collecting/capturing data from other schools/systems; it should be noted that the prior art is not required to show all but only need to show at least one equivalent module based on the claimed language “one or more of”).

Regarding claim 17, this claim is rejected based on arguments given above for rejected claim 15 and similarly rejected including the following:
Kmiec as modified by Panaskar et al. and Berg et al. teaches wherein:
“the context module displays content and/or blocks based on the user, the program type, and/or a location on the website” (see Kmiec, [0062] for displaying different content based on specific authorized user, portal (i.e., program type), or web page (i.e., a location on the webside); it should be noted that the prior art is not required to show all but only need to show at least one equivalent module based on the claimed language “one or more of” of claim 3 upon which this claim depends), 
“the display suite module is configured for the ELO administrator(s) to customize one or more displays of fields, menus, and/or content on content pages of the ELO website, and/or customize a corresponding edit form of the content” (see Kmiec, [0066] for a feature/module that allow a user to configure/customize a student survey questionnaire (i.e., a form of content), or the Outreach portal for allowing a college/user to create an custom service for the students),
“the entity module is configured for the ELO administrator(s) to modify non-fieldable content to function as a node” (see Kmiec, [0066] for the Outreach portal for allowing a college/user to create an custom service for the students; also see [0080] for the partner portal sub-component in which the Business Partners can share their events and/or job/internship opportunities to students (see [0068])),
“the features module is configured to retain a configuration of the ELO website or a subset of pages of the ELO website” (see Kmiec, Fig. 4 and [0065] for a format/configuration of the web-based interface of the Outreach portal),
“the feeds module is configured to import university and/or campus data from external sources” (see Kmiec, [0082] for a feature/module for gathering/collecting student data from college MIS systems; also see [0064] for connecting to other external systems (e.g., a learning management system, a student information system, etc.)),
“the relation module is configured to combine related entities into a single unique record” (see Kmiec, [0080] for feature/module for aligning/grouping jobs into career clusters),
“the token module is configured to insert specific data in the relational database into one or more predetermined fields using a corresponding site-wide variable” (see Kmiec, [0080] for feature/module of providing/displaying a student profile for viewing, which includes student information populated in different fields ,
“the views module is configured to generate lists, tables, and exportable reports to predetermined pages of the ELO website to allow the user to view captured and/or filtered data” (see Kmiec, [0057] and Fig. 30 for reporting component), and
“the webform module is configured to create customized or customizable online forms” (see Kmiec, [0066] for feature/module to allow a user to configure/customize a student survey questionnaire (i.e., online form)).

Regarding claim 18, this claim is rejected based on arguments given above for rejected claim 15 and similarly rejected including the following:
Kmiec as modified by Panaskar et al. and Berg et al. teaches
“wherein the set of instructions is further adapted to” (see Kmiec, [0062] and Fig. 2 for the educational management system (i.e., CMS)):
“provide output from each of the plurality of modules, place the output in predetermined locations or regions in the website, provide links to all of the pages on the ELO website, and define (i) a plurality of paths for placement of the output in the ELO website and (ii) the content in the output available in each of the paths” (see Kmiec, Fig. 3 and [0072] wherein the system provides the web-based interface (i.e., a blocks and menus layer) to provide information to different users through different portals; also see Fig. 4 and Fig. 5),
“grant or deny permission to different ones of the users to access, enter data in, and/or edit each of pages of the website and each of the fields in predetermined ones of the pages of the website” (see Kmiec, [0062] for an administrative portal for managing customer access to the system, e.g., setting roles and permission for each newly created user (see [0073]), authorizing access through login portal (see [0062])), and
“create or provide a computer code or computer language description of the pages of the ELO website, so that the content is placed in the corresponding predetermined locations or regions on the ELO website” (see Kmiec, [0072] and Fig. 2 for the web-based interface (i.e., website), which must be defined by source code (i.e., computer language description of the pages of the website) to access data from databases and display the accessed data through elements/locations/portals of the website).

Regarding claim 20, this claim is rejected based on arguments given above for rejected claim 15 and similarly rejected including the following:
Kmiec as modified by Panaskar et al. and Berg et al. teaches:
“said ELO placement data further comprises student personal data, campus program, ELO host or sponsor site location, ELO site supervisor name, the campus term(s) in which the placement will be performed, signup form data, and end of placement form data” (see Kmiec, [0078] for profiles of different entities (e.g., students, business partners, etc.), wherein profile information of an entity may include any information related to the entity; also see Panaskar et al., [page 14, lines 11-14] and [page 19, lines 10-16] wherein profile information may include name, address, email, qualifications, work experience, and other related documents; also see Berg et al., [0041] for information regarding internships (e.g., type of opportunity, type of business, location of the internship, details about the mentor, etc.)),
“said safety information comprises safety orientation information and/or data” (see Berg et al., [0038] wherein internship information includes expectations and academic requirements), ,
“said student timelog data comprises ELO work or service dates, ELO work or service times, ELO work or service hours, ELO work or service text descriptions, timelog submission status, and timelog approval data” (see Panaskar et al., [page 20, line 28 to page 21, line 5] for view details related to placement schedule (e.g., location, time, etc.); also see Berg et al., [0037] and [0041] for storing information regarding internships in a database),
“said faculty contact information comprises a faculty name and a faculty email address” (see Kmiec, [0078] for profiles of different entities (e.g., students, business partners, etc.), wherein profile information of an entity may include any information related to the entity also see Panaskar et al., [page 12, lines 18-19], [page 14, lines 11-14] and [page 19, lines 10-16] wherein profile information for different entities (e.g., students, faculty, etc.) may include name, and email ID/address),
“said student contact information comprises a student name and a student email address” (see Kmiec, [0078] for profiles of different entities (e.g., students, business partners, etc.), wherein profile information of an entity may include any information related to the entity; also see Panaskar et al., [page 12, lines 18-19], [page 14, lines 11-14] and [page 19, lines 10-16] wherein profile information for different entities (e.g., students, faculty, industries, etc.) may include name and email ID/address), and
“the background information for each of the ELO hosts or sponsors comprises a telephone number, an email address, and a physical address for each of the ELO host or sponsors” (see Panaskar et al., [page 12, lines 18-19], [page 14, lines 11-14] and [page 19, lines 10-16] wherein profile information for different entities (e.g., students, faculty, industries, etc.) may include name, address, email, contact number, etc.).

Claims 2 and 9 (effective filing date 06/15/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Kmiec (U.S. Publication No. 2021/0110496, effectively filed date 10/14/2019), in view of Panaskar et al. (India Patent Publication No. 201821002569, Publication date 07/26/2019), in view of Berg et al. (U.S. Publication No. 2019/0050815, Publication date 02/14/2019), and further in view of Price et al. (U.S. Patent No. 10,395,221, Patent date 08/27/2019).

As to claim 2, Kmiec as modified by Panaskar et al. and Berg et al. teaches all limitations as recited in claim 1 including a web-based system with a plurality of portals/modules (see Kmiec, [0062]).
In addition, Kmiec as modified by Panaskar et al. and Berg et al. teaches:
“wherein each of said plurality of modules comprises a set of computer-readable instructions that provides functions of the corresponding module to the ELO website” (see Kmiec, [0062] for providing a plurality of portals/modules, each portal/module provides functions for users; also see [0077]-[0083]).
However, Kmiec as modified by Panaskar et al. and Berg et al. does not explicitly teach a feature of turning on/off a component by installing/uninstalling a component from the system as equivalently recited as follows:
“wherein each of said plurality of modules… is turned on by installing the corresponding module in the CMS and turned off by uninstalling the corresponding module from the CMS.
On the other hand, Price et al. explicitly teaches a feature of turning on/off a component by installing/uninstalling a component from the system (see Price et al., [column 17, lines 59-61]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Price et al.'s teaching to Kmiec’s system (as modified by Panaskar et al. and Berg et al.) by implementing a feature for turning on/off a module by installing/uninstalling the module into the system.  Ordinarily skilled artisan would have been motivated to do so to provide Kmiec’s system with an effective way to configure/managing components/functionalities of the system.  In addition, add-on or extension components add-on or extension components as well as a feature of installing an add-on into the system are well-known and well-used in the art for enhancing functionalities of an existing system.

As to claim 9, Kmiec as modified by Panaskar et al. and Berg et al. teaches all limitations as recited in claim 8 including a web-based system with a plurality of portals/modules (see Kmiec, [0062]).
In addition, Kmiec as modified by Panaskar et al. and Berg et al. teaches:
 “wherein providing the plurality of fillable forms comprises executing a set of non-transitory computer-readable instructions in one or more of the plurality of modules” (see Kmiec et al., [0062] for providing and collecting user data though a plurality of portals/modules, wherein any user interface for collecting user input can be interpreted as a fillable form (e.g., a login page); also see [0066] for providing a survey questionnaire for receiving responses from the user), 
“the non-transitory computer-readable instructions being adapted to provide functions of the corresponding one or more modules to the ELO website” (see Kmiec, [0062] for providing a plurality of portals/modules, each portal/module provides functions for users; also see [0077]-[0083]).
However, Kmiec as modified by Panaskar et al. and Berg et al. does not explicitly teach a feature of installing a component in the system as equivalently recited as follows:
“the method further comprises installing the corresponding one or more modules in the CMS”.
On the other hand, Price et al. explicitly teaches a feature of installing a component in the  the system (see Price et al., [column 17, lines 59-61]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Price et al.'s teaching to Kmiec’s system (as modified by Panaskar et al. and Berg et al.) by implementing a feature for installing the module into the system.  Ordinarily skilled artisan would have been motivated to do so to provide Kmiec’s system with an effective way to enhance components/functionalities of the system.  In addition, add-on or extension components as well as a feature of installing an add-on into the system are well-known and well-used in the art for enhancing functionalities of an existing system.

Claims 13 and 19 (effective filing date 06/15/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Kmiec (U.S. Publication No. 2021/0110496, effectively filed date 10/14/2019), in view of Panaskar et al. (India Patent Publication No. 201821002569, Publication date 07/26/2019), in view of Berg et al. (U.S. Publication No. 2019/0050815, Publication date 02/14/2019), and further in view of Shaposhnikov et al. (U.S. Publication No. 2019/0355236, Publication date 11/21/2019)
As to claims 13 and 19, Kmiec as modified by Panaskar et al. and Berg et al. teaches all limitations as recited in claims 8 and 15 respectively, including a web-based system with a plurality of portals/modules (see Kmiec, [0062]).
In addition, Kmiec as modified by Panaskar et al. and Berg et al. teaches:
“the plurality of modules further comprises one or more of a data and document archiving module, a content creation module, a complex content creation module configured to permit access to one or more predetermined forms or fields therein based on one or more attributes of the users, a data importing module, a user notification module, a campus settings and permissions module, a safety module that includes one or more templates for safety information, a risk module that generate(s) risk management reports when an emergency or other safety event arises and/or that manages student safety risk, university liability risk, and ELO host or sponsor liability risk, and an emergency notification module accessible by the ELO administrator(s) and optionally the university or campus administrators and/or the ELO hosts or sponsors to monitor student location and time information and to provide emergency notifications to students in an emergency event” (see Kmiec, [0023] for a skills building survey module (i.e., a content creation module) for creating a unique awareness that describes student’s employability skills; also see [0062] for an outreach portal for allowing college to create various outreach programs (i.e., a content creation module); also see [0082] for the Stargate platform gathering/importing student data from college MIS systems, wherein any code/module for performing gathering data from other systems as disclosed can be interpreted as equivalent to a data importing module as recited; it should be noted that the prior art only needs to disclose at least one of the modules as recited by the claim).
However, Kmiec as modified by Panaskar et al. and Berg et al. does not explicitly teach feature of tracking student location and time information, and notifying students in emergency events based on the student location and time information as recited as follows:
“when the method includes the emergency notification module, the method further comprises monitoring the student locations and time information and providing emergency notices to students in the emergency event” (see claim 13), OR
“when the modules include the emergency notification module, the set of instructions is further adapted to monitor the student locations and time information and provide emergency notices to students in the emergency event, based on the student location and time information in the relational database”.
On the other hand, Shaposhnikov teaches feature of tracking student location and time information, and notifying students in emergency events based on the student location and time information (see Shaposhnikov, Abstract for a school emergency notification system including monitoring the student locations (see [0021]-[0022]) and time information (see [0089]) stored in a database (see [0033]) and providing emergency notifications to students in the emergency event (see [0071]) based on user information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shaposhnikov's teaching to Kmiec’s system (as modified by Panaskar et al. and Berg et al.) by implementing a feature for tracking user location and time information and notifying users based on user location and time information.  Ordinarily skilled artisan would have been motivated to do so to provide Kmiec’s system with an effective way to track and notify users/entities in case of emergency.  In addition, both of the references (Kmiec and Shaposhnikov) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, management system/platform accessible to different entities in a school environment.  This close relation between both of the references highly suggests an expectation of success when combined.




















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164